           Case 8:18-cv-01041-GJH Document 71 Filed 12/04/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            DISTRICT COURT OF MARYLAND


KRAVITZ, et al.,                                   Civil Action No. 8:18-cv-01041-GJH

                      Plaintiffs,                  Hon. George J. Hazel

                       v.                          PLAINTIFFS’ MOTION FOR LEAVE
                                                   TO FILE A THIRD AMENDED
UNITED STATES DEPARTMENT OF                        COMPLAINT
COMMERCE, et al.,

                      Defendants.




       Plaintiffs respectfully move the Court, pursuant to Rule 15(a)(2) of the Federal Rules of

Civil Procedure, for leave to file an amended complaint, a copy of which is attached hereto as

Exhibit 1. A redlined version of the proposed Third Amended Complaint that illustrates the

changes from the Second Amended Complaint is attached hereto as Exhibit 2. The proposed

Third Amended Complaint maintains the counts and allegations against the same defendants

from the Second Amended Complaint but adds a claim that Defendants violated Plaintiffs’

rights as guaranteed by the Due Process Clause of the Fifth Amendment. Pursuant to Local

Rule 103.6(d), Plaintiffs attempted to obtain consent from Defendants, but Defendants did not

consent.

       For the reasons stated in the accompanying memorandum of law, Plaintiffs respectfully

request that their motion for leave to file the proposed Third Amended Complaint be granted.
        Case 8:18-cv-01041-GJH Document 71 Filed 12/04/18 Page 2 of 3



December 4, 2018                  COVINGTON & BURLING LLP

                                    By: /s/ Daniel Grant

                                          Daniel Grant (Bar Number: 19659)
                                          Shankar Duraiswamy*
                                          Dustin Cho*
                                          Bianca Nunes*
                                          Tina M. Thomas*
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street, NW
                                          Washington, D.C. 20001-4956
                                          Tel: (202) 662-6000
                                          Fax: (202) 662-6302
                                          dgrant@cov.com
                                          sduraiswamy@cov.com
                                          dcho@cov.com
                                          bnunes@cov.com
                                          tthomas@cov.com

                                          P. Benjamin Duke*
                                          COVINGTON & BURLING LLP
                                          The New York Times Building
                                          620 Eighth Avenue
                                          New York, NY 10018-1405
                                          Tel: (212) 841-1000
                                          Fax: (212) 841-1010
                                          pbduke@cov.com

                                          Lawrence A. Hobel*
                                          COVINGTON & BURLING LLP
                                          One Front Street
                                          San Francisco, CA 94111-5356
                                          Tel: (415) 591-6000
                                          Fax: (415) 591-6091
                                          lhobel@cov.com


                                          Attorneys for Plaintiffs

                                          *      Admitted pro hac vice




                                      2
          Case 8:18-cv-01041-GJH Document 71 Filed 12/04/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on this 4th day of December, 2018, I caused a copy of the foregoing Motion

for Leave to File a Third Amended Complaint and all accompanying filings to be sent to all

parties receiving CM/ECF notices in this case.



                                             COVINGTON & BURLING LLP

                                                 By: /s/ Daniel Grant

                                                       Daniel Grant (Bar Number: 19659)




                                                   3
